DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-5 are rejected under 35 U.S.C. 103 as being unpatentable over EP1174457 to Takahashi et al. (“Takahashi”). 
Regarding claims 1 and 3-4, Takahashi teaches a packaging material having (para [0001] [0011] [0012]),
- a contact surface that is formed of a thermoplastic resin (para [0011] [0012] [0024], Takahashi teaches a packaging material of a polyester film, which is the same thermoplastic resin as that of the instant application, see instant claim 4), 
- the contact surface is a mirror surface having a roughness Sa of about 0.008 to 0.5 µm (that is about 8 nm to 500 nm), which range overlaps with the instantly claimed range of not more than 100 nm of claim 1, and which range overlaps with the instantly claimed range of less than 20 nm of claim 3, and having a water contact angle of about 70 to 120 °C (para [0011] [0021]), which range overlaps with the instantly claimed range of not less than 60°C in a measurement at 20°C. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  MPEP 2144.05.
It should be noted that the recitation “to come in contact with a viscous content” of claim 1 is considered as merely an intended use. Claim 1 is directed to a packaging material, and claim 1 as currently written does not include “a viscous content” as a positively recited element of the claimed packaging material.  As stated in MPEP 2115, a claim is only limited by positively recited elements. Applicants attention is drawn to MPEP 2111.02 which states that intended use statements must be evaluated to determine whether the intended use results in a structural difference between the claimed invention and the prior art. Only if such structural difference exists, does the recitation serve to limit the claim. If the prior art structure is capable of performing the intended use, then it meets the claim.  It is the examiner's position that the structure of the packaging material of Takahashi that is formed of a thermoplastic resin (i.e., having a contact surface of similar surface roughness and similar water contact angle as instantly claimed as discussed above) is capable of performing the intended use, i.e., i.e., capable of come in contact with a viscous content.  
Regarding claim 2, as discussed above in rejection to claim 1, the instantly claimed packaging material does not include “a viscous content” as a positively recited element of the claimed packaging material.  Thus, the specific viscosity of the viscous content does not impart patentability to the claims.  In the present case, it is the examiner's position that the structure of the packaging material of Takahashi that is formed of a thermoplastic resin (i.e., having a contact surface of similar surface roughness and similar water contact angle as instantly claimed as discussed above) is 
Regarding claim 5, Takahashi teaches its packaging material/film is suitable for use in various applications as container (i.e., encompassing bag-type container) for foods, and is considered meeting the claimed limitations. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YAN LAN whose telephone number is (571)270-3687.  The examiner can normally be reached on Monday - Friday 7AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aaron Austin can be reached on 5712728935.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 






/YAN LAN/Primary Examiner, Art Unit 1782